Citation Nr: 0005714	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  95-04 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for Parkinson's disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating decision of the 
RO.  

In December 1998, the Board remanded this matter for 
additional development of the record. 

In October 1999, the Board received correspondence from the 
veteran indicating that he wished to change his 
representation.  In December 1999, the Board sent the veteran 
the appropriate forms to fulfill his apparent intentions and 
informed him that processing of his appeal would be deferred 
for a period of 30 days pending receipt of his response.  It 
was also noted that if no response was received within the 
stated period of time, the veteran's representative would 
remain unchanged.  In fact, the veteran did not respond to 
the Board's inquiry, consequently his representative remains 
as stated above.  

In addition to the above, the veteran also stated a claim for 
entitlement to an increased rating for his service-connected 
disability (hyperthyroidism with residual psychoneurosis) 
which was currently evaluated as 10 percent disabling.  As 
this claim has not been developed for appellate review, it is 
referred back to the RO for appropriate development.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran's Parkinson's disease was incurred in or aggravated 
by service. 



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for Parkinson's disease.  
38 U.S.C.A. §§ 1110, 5107(a), 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Veterans Appeals (Court) has further 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also 
held that where the determinative issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for organic diseases of the 
nervous system is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The veteran contends that the tremors he experienced 
following an operation on his thyroid in service were the 
early manifestations of Parkinson's disease which was 
ultimately diagnosed many years after service.  

The veteran underwent a VA examination in November 1946, 
shortly after his discharge from service.  At that time, he 
presented with complaints of increasing irritability, easy 
fatigability, tremors of the fingers of both hands and 
profuse perspiration without exercise.  A diagnosis of 
psychoneurosis, anxiety reaction was rendered.  

Private treatment records submitted in support of the 
veteran's claim from Gary Tanguay, M.D., document treatment 
for Parkinson's disease as early as 1993.  

In May 1994, the veteran sought a second opinion as to 
whether he had Parkinson's disease and underwent an 
examination at the VA Medical Center in Worcester, 
Massachusetts.  At that time, he reported experiencing 
tremors of his hands and arms. 

In light of the evidence presented in this case, the Board 
ordered that the veteran be afforded a contemporaneous 
examination to determine the nature and likely etiology of 
his Parkinson's disease.  This examination was conducted in 
April 1999.  The veteran reported a history of having served 
in the Army for four years, from 1942 to 1946, during which 
time, he underwent surgery for his thyroid while stationed in 
Guam.  According to the veteran, while he was recuperating he 
experienced episodes of body tremors that the surgeon 
indicated would more or less continue throughout his 
lifetime.  

At the time of the examination, the veteran had severe hand 
and body tremors which were constant during waking hours.  As 
a result, his functioning was very limited, including his 
ability to eat his meals.  Based on a limited examination due 
to the tremors of both hands, the examining physician 
diagnosed Parkinson's disease.  In an addendum prepared in 
July 1999, the physician explained that Parkinson's disease 
is a sporadic disease of unknown etiology.  He noted that 
there was no evidence in the literature that it could be 
caused by stress, nor did the veteran have a history of 
encephalitis, which could be cited as a factor in post-
encephalitic Parkinson's disease.  As a result, he opined 
that it was unlikely that the veteran's Parkinson's disease 
was incurred in or aggravated by military service.  

Although the veteran has presented sufficient medical 
evidence which documents that he suffers from Parkinson's 
disease, no competent evidence has been submitted which 
serves to link any currently demonstrated disability to a 
disease or injury incurred in or aggravated by service.  The 
veteran, as a lay person, is not competent to offer an 
opinion as to questions of medical diagnosis or causation 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

In the absence of competent evidence of a link between the 
veteran's Parkinson's disease and service, the Board 
concludes that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim.  
Hence, service connection must be denied.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that his Parkinson's disease 
is related to disease or injury incurred in or aggravated by 
service.  Consequently, compliance with the mandates of 
38 U.S.C.A. § 5103(a) has previously been achieved by 
informing the veteran of the evidence necessary to complete 
his application for benefits. 



ORDER

Service connection for Parkinson's disease is denied, as a 
well-grounded claim has not been presented.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

